Order entered April 10, 2020




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-19-00896-CR

                     KYLE HERMAN HIBBARD, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 265th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F19-51973-R

                                          ORDER

      Before the Court is appellant’s March 9, 2020 second motion to extend time

to file his brief. We GRANT the motion and ORDER the brief received that same

day filed as of the date of this order.


                                                /s/   BILL PEDERSEN, III
                                                      JUSTICE